NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0653n.06

                                                  No. 12-3701
                                                                                                      FILED
                                UNITED STATES COURT OF APPEALS                                     Jul 17, 2013
                                     FOR THE SIXTH CIRCUIT                                 DEBORAH S. HUNT, Clerk

ERIC K. PAASEWE,                                              )
                                                              )
         Plaintiff-Appellant,                                 )
                                                              )        ON APPEAL FROM THE UNITED
v.                                                            )        STATES DISTRICT COURT FOR
                                                              )        THE SOUTHERN DISTRICT OF
ACTION GROUP, INC.,                                           )        OHIO
                                                              )
         Defendant-Appellee.                                  )
                                                              )

         BEFORE: GUY, DAUGHTREY, and WHITE, Circuit Judges.

         PER CURIAM. Plaintiff Eric K. Paasewe, proceeding pro se, appeals the district court’s

grant of summary judgment in favor of his former employer, Action Group, dismissing Paasewe’s

claims that he was subjected to a racially hostile work environment and terminated in retaliation for

engaging in protected conduct, in violation of Title VII of the Civil Rights Act of 1964 (Title VII),

42 U.S.C. §§ 2000e–2(a) and 2000e-3(a). Because disputed issues of material fact preclude

summary judgment, we REVERSE and remand for further proceedings.1

                                                         I.

                                                         A.

         Paasewe, who is of African origin, worked as a grinder for Action Group, an equipment

manufacturer, from July 2008 until December 2008. In his affidavit,2 Paasewe asserted that

harassment occurred at his job from the start. Several supervisors and employees remarked to him


        1
         This case has been referred to us pursuant to Federal Rule of Appellate Procedure 34(a)(2)(C). Upon
examination, we unanimously agree that oral argument is not needed.

        2
           Paasewe submitted a notarized response to Action Group’s summary judgment motion, which the district court
treated as an affidavit.
                                                  No. 12-3701

a number of times that the car he drove to work was too expensive for a black man earning $10 an

hour, and asked him what he did outside of work to be able to drive such an expensive car. The

human resource director in the same vein questioned Paasewe everyday about “who he really is” and

his “true identity,” remarking that the company would have no choice but to get rid of Paasewe if

he did not disclose the truth. One week later, the human resource director falsely accused Paasewe

of sexually harassing a white female employee. That allegation, although subsequently retracted,

spread around the company and “destroy[ed]” his reputation.

         In mid-August 2008, Paasewe went to work wearing a shirt in support of then-presidential

candidate Barack Obama. A white Action Group employee, Tim Seitz,3 called Paasewe “boy,” told

him not to wear the Obama shirt again, threatened to kill Paasewe and Obama if Obama won the

election, and remarked that Paasewe should take Obama back to Africa to vote for him.4 Although

an Action Group manager held a meeting with employees and issued Seitz a verbal warning that such

comments would not be tolerated, no further disciplinary action was taken. When Paasewe told

management that he was going to report the company if it refused to report Seitz to the police for his

threats, several supervisors threatened to fire Paasewe for absences he had in July, although the

human resource director informed them that she had excused those absences.

         Contrary to Action Group’s assertions, Paasewe stated that Seitz did not apologize for the

racial remarks. Moreover, Seitz continued harassing and intimidating Paasewe at work. Shortly

after the staff meeting, Seitz made a second threat against Paasewe’s life, which Action Group’s



        3
          Paasewe alleges that Seitz was a supervisor, but we need not decide whether Seitz was in a supervisory role
for purposes of this appeal.

        4
         According to Action Group, Seitz told Paasewe that if Obama was elected president, “some redneck would
shoot him.” In his affidavit, Paasewe refuted this characterization of Seitz’s statement.

                                                        -2-
                                                    No. 12-3701

management ignored despite Paasewe’s complaint. Most of the time when Seitz walked past

Paasewe at work, he made racist remarks to him in a low voice and threatening gestures as though

he were shooting Paasewe. In September 2008, Paasewe learned from an African-American co-

worker that she had overheard Seitz tell several white employees that he could not wait for the

election to be over “to see if Obama [would] win [so] he can put the first balck [sic] man out on this

job[.]”5 Paasewe reported this ongoing harassment to Action Group management but nothing was

done.

         Paasewe’s allegations extend beyond Seitz, to Action Group’s upper management. In

September 2008, Action Group told all grinders to stay home for one day because there was no work

for them. However, while all the African-American employees stayed home, Action Group called

two white employees into work.              In response to Paasewe’s complaint of racial discrimination,

Action Group’s president directed the two white employees who had been called into work to miss

two days when other grinders reported to work.

         Further, in response to the August 2008 Seitz incident, Action Group issued a policy that

prohibited political paraphernalia from the workplace. Nonetheless, the human resource director,

who is white, brought in pins and flyers supporting a white presidential candidate, John McCain, and

         5
          The district court incorrectly disregarded this allegation on that basis that it was “an unsworn statement which
would not be admissible at trial.” That Paasewe did not hear Seitz’s statement directly does not render it inadmissible
because, in considering a hostile-work environment claim, “the fact that a plaintiff learns second-hand of a racially
derogatory comment or joke by a fellow employee or supervisor can impact the work environment.” Jackson v. Quanex
Corp., 191 F.3d 647, 661 (6th Cir. 1999) (quoting Schwapp v. Town of Avon, 118 F.3d 106, 111 (2d Cir. 1997)
(allowing use of incidents of racially offensive remarks made outside the plaintiff’s presence to be considered in hostile
work environment claim)); see also Wanchik v. Great Lakes Health Plan, Inc., 6 F. App’x 252, 262 (6th Cir. 2001)
(unpublished) (crediting evidence that plaintiff heard rumors about co-workers harassing other women in assessing
whether the work environment was hostile); Carter v. Chrysler Corp., 173 F.3d 693, 701 & n.7 (8th Cir. 1999) (holding
that a hostile-work-environment claimant may introduce evidence of offensive men’s room graffiti she learned about
through hearsay during her employment). To the extent Seitz’s statement that the co-worker relayed to Paasewe bears
on the issue whether the work environment would reasonably have been perceived, and was perceived, as hostile or
abusive, the statement is not being offered for the truth of the matter asserted and thus is not inadmissible hearsay. See
Fed. R. Evid. 801(c).

                                                           -3-
                                            No. 12-3701

distributed them to employees. According to Paasewe, white employees were allowed to support

McCain but black employees were not allowed to support Obama. When Paasewe complained about

this perceived inequity, both the human resource director and Action Group’s president, also white,

responded by telling him to stay out of the company’s business if he wanted to keep his job. Action

Group’s president threatened Paasewe: “[L]et me tell you something boy. . . . [Y]ou don’t know

what I am capable of doing to anyone who tr[ies] to destroy my company.” A few days later, the

human resource director gave McCain flyers to a black employee to pass out to “his community.”

In addition, the human resource director refused to sign and instructed others not to sign Paasewe’s

certificate of forklift training unless he agreed not to sue the company for “all the allegation[s]” he

had made against the company.

       Paasewe sustained a back injury at work on December 5, 2008. He attempted to return to

work on December 16. Although the parties dispute the circumstances of Paasewe’s attempt to

provide a return-to-work slip on December 16, the company terminated him in early January 2009,

with his termination made retroactive to December 17, 2008, for insurance purposes.

                                                  B.

       In November 2009, Paasewe filed this Title VII action, alleging that he was subjected to a

racially hostile work environment and that he was retaliated against for engaging in protected

conduct. Action Group moved for summary judgment. Paasewe moved for judgment on the

pleadings. The district court granted Action Group’s motion and denied Paasewe’s motion, ruling

that Paasewe failed to establish a prima facie case as to both discrimination claims. Paasewe timely

moved for a new trial. The district court construed Paasewe’s motion as one for reconsideration and

denied it. Paasewe timely appealed.



                                                 -4-
                                           No. 12-3701

                                                II.

                                                A.

       “We review de novo the district court’s grant of summary judgment.” Hawkins v. Anheuser-

Busch, Inc., 517 F.3d 321, 332 (6th Cir. 2008). Summary judgment is proper “if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “In considering a motion for summary judgment, the district

court must construe the evidence and draw all reasonable inferences in favor of the nonmoving

party.” Hawkins, 517 F.3d at 332.

                                                B.

       To establish a prima facie case of a racially hostile work environment, Paasewe must show

that: (1) he was a member of a protected class; (2) he was subjected to unwelcome racial

harassment; (3) the harassment was race-based; (4) the harassment unreasonably interfered with his

work performance “by creating an intimidating, hostile, or offensive work environment”; and (5) the

employer is liable. Barrett v. Whirlpool Corp., 556 F.3d 502, 515 (6th Cir. 2009).

       There is no dispute that Paasewe belongs to a protected group based on his African

background and was subject to unwelcome harassment. On the question whether the harassment was

race-based, Action Group argues that Seitz’s comments, while allegedly racially motivated, were

politically motivated and not directed at Paasewe. However, this fails to view the evidence in the

light most favorable to the non-moving party. According to Paasewe, Seitz did not simply deride

his support for Obama, but called Paasewe “boy,” threatened his life, and told him that he should

take Obama back to Africa to vote for him. Further, Paasewe alleged that Seitz’s racial remarks and

threatening gestures continued after the August 2008 incident. Seitz’s use of the term “boy” in



                                                -5-
                                            No. 12-3701

reference to Paasewe and in context of his racially-charged statements about Obama are sufficient

evidence to permit a reasonable jury to conclude that Seitz’s conduct was race-based. See Ash v.

Tyson Foods, Inc., 546 U.S. 454, 456 (2006) (per curiam) (holding that use of a term like “boy”

could be probative of bias, but that the “speaker’s meaning may depend on various factors including

context, inflection, tone of voice, local custom, and historical usage”).

          Turning to Paasewe’s other allegations, the company’s implementation of its rule against

political paraphernalia was not, in and of itself, race-based. However, Paasewe also alleged that the

human resource director singled him out for a false sexual harassment claim and questioned him

about his true identity; supervisors and employees repeatedly asked him how a black man earning

$10 an hour could afford the car he drove; and the company president called him “boy” and

threatened him in response to his complaint that unequal application of the political paraphernalia

rule amounted to racial discrimination. Cf. Clay v. UPS, Inc., 501 F.3d 695, 706 (6th Cir. 2007)

(“Conduct that is not explicitly race-based may be illegally race-based and properly considered in

a hostile-work-environment analysis when it can be shown that but for the employee’s race, []he

would not have been the object of harassment.”). Based on the totality of these alleged incidents,

a reasonable jury could draw the inference that discriminatory animus extended to upper

management. Although there is evidence that points to a different conclusion, it is the jury’s role,

not ours, to weigh conflicting evidence. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986).

          To satisfy the fourth prima facie element that the harassment unreasonably interfered with

his work performance, Paasewe “must present evidence showing that under the totality of the

circumstances the harassment was sufficiently severe or pervasive to alter the conditions of [his]



                                                 -6-
                                            No. 12-3701

employment and create an abusive working environment.” Clay, 501 F.3d at 707 (internal quotation

marks omitted); accord Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993). Factors relevant to this

determination include “the frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Harris, 510 U.S. at 23.

       Here, a reasonable jury could conclude that Seitz’s alleged harassment and intimidation of

Paasewe, coupled with Action Group’s unresponsiveness to Paasewe’s complaints regarding that

harassment and upper management’s remarks and conduct toward Paasewe, created a racially hostile

work environment. Contrary to Action Group’s characterization of Paasewe’s allegations, Seitz’s

conduct did not involve one isolated remark but repeated racially-charged threats against Paasewe’s

life most of the time he walked past him at work. See Hawkins, 517 F.3d at 333–34 (explaining that

summary judgment is inappropriate when a plaintiff alleges harassment that is “ongoing,”

“commonplace,” and “continuing”; and that when a plaintiff makes allegations of ongoing

harassment, the “inability to recount any more specific instances goes to the weight of [his]

testimony, a matter for the finder of facts” (internal quotation marks omitted)). Under the totality

of the circumstances, a reasonable jury could conclude that this conduct was more than a “mere

offensive utterance.” Harris, 510 U.S. at 23.

       To satisfy the fifth element, employer liability, Paasewe must establish “that [his] employer

tolerated or condoned the [alleged conduct] or that the employer knew or should have known of the

alleged conduct and failed to take prompt remedial action.” Jackson, 191 F.3d at 659 (internal

quotation marks omitted). Even assuming that Action Group took reasonable, good-faith steps to

address the August 2008 Seitz incident by holding a meeting with employees and issuing a verbal



                                                 -7-
                                             No. 12-3701

warning, Action Group took no action in response to Paasewe’s subsequent complaints about Seitz’s

conduct, and there are issues of material fact concerning the conduct of Action Group’s management

toward Paasewe. We therefore reject Action Group’s contention that summary judgment is proper

on the basis that it cannot be liable for the alleged racially hostile conduct against Paasewe.

                                                   C.

        To establish a prima facie case of retaliation under Title VII, Paasewe must show that: (1) he

engaged in protected conduct, (2) the employer knew that he had exercised his protected rights,

(3) the employer took an adverse employment action against him, and (4) there was a causal

connection between his protected activity and the adverse employment action. Fuhr v. Hazel Park

Sch. Dist., 710 F.3d 668, 674 (6th Cir. 2013). Paasewe alleged that he lodged complaints of racial

discrimination with Action Group’s management concerning Seitz’s racially hostile conduct. The

company fired him a few months later.

        To establish a causal connection between these complaints and his termination, Paasewe

must proffer “evidence sufficient to raise the inference that [his] protected activity was the likely

reason for the adverse action.” Id. at 675 (internal quotation marks omitted). Although temporal

proximity alone is usually insufficient to establish a causal connection, “temporal proximity always

plays a role in establishing a causal connection; its significance depends on the context.” Id. “In

analyzing the facts in temporal proximity cases, we have always looked at the totality of the

circumstances to determine whether an inference of retaliatory motive could be drawn.” Vereecke

v. Huron Valley Sch. Dist., 609 F.3d 392, 401 (6th Cir. 2010). “[O]ur case law can fairly be

characterized as recognizing the possibility that, on a particular set of facts, extremely close temporal




                                                  -8-
                                                    No. 12-3701

proximity could permit an inference of retaliatory motive, but also recognizing that often evidence

in addition to temporal proximity is required to permit the inference.”6 Id. (citations omitted).

         At the prima facie stage, Paasewe’s burden is “minimal,” Taylor, 703 F.3d at 339, which

means that he need not produce direct evidence of causation. Here, a reasonable jury could infer

retaliatory motive from the totality of the circumstances, including temporal proximity of only a few

months between Paasewe’s complaints and his termination; and the comments of the human resource

director and company president to the effect that if Paasewe wanted to keep his job, he should stay

out of the company’s business, and the president’s accompanying reference to Paasewe as “boy”

during that exchange. Although the president’s racially-charged remarks were not made in response

to Paasewe’s complaints about Seitz’s conduct, they were made in response to Paasewe’s complaint

that the company’s implementation of its political paraphernalia rule amounted to racial

discrimination, and a reasonable jury could conclude that they bear on the question whether the

company had a retaliatory motive to terminate Paasewe in response to his complaints about racial

discrimination at work.

         Further, Paasewe has raised factual issues regarding Action Group’s proffered legitimate,

non-discriminatory reason for terminating Paasewe. See McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802–05 (1973); Manzer v. Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir.

1994), abrogated on other grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009), as



         6
          See also Taylor v. Geithner, 703 F.3d 328, 339 (6th Cir. 2013) (holding that “if there is a very close temporal
proximity, then no other evidence is needed”); Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008)
(“W here an adverse employment action occurs very close in time after an employer learns of a protected activity, such
temporal proximity between the events is significant enough to constitute evidence of a causal connection for the
purposes of satisfying a prima facie case of retaliation.”); Nguyen v. City of Cleveland, 229 F.3d 559, 566–67 (6th Cir.
2000) (noting that “previous cases that have permitted a prima facie case to be made based on the proximity of time have
all been short periods of time, usually less than six months” (internal quotation marks omitted)).



                                                          -9-
                                           No. 12-3701

recognized in Geiger v. Tower Auto., 579 F.3d 614, 621 (6th Cir. 2009). Action Group asserts that

after Paasewe’s December 5, 2008 injury at work, he attempted to return to work on December 16,

but, when asked for a required return-to-work slip, he told the human resource director that he was

going to retrieve it from his car and never returned. The company then terminated him in early

January 2009, with his termination made retroactive to December 17, 2008. According to Action

Group, had Paasewe brought the requested slip, he would have been allowed to return to work.

       Paasewe, however, disputed Action Group’s version of this incident. In his affidavit,

Paasewe asserts that when he attempted to obtain a return-to-work slip on December 16, the human

resource director told him not to return to work until she called him because he was under “some

kind of investigation,” the details of which she never told him. Paasewe obtained a return-to-work

slip that same day from a chiropractor with a temporary restriction on heavy lifting, which he

attached as an exhibit to his affidavit. However, the human resource director did not call him, and,

shortly after, Paasewe found out that he had been terminated. Where there are different accounts of

what transpired, neither of which is belied by “objective evidence in the record,” Coble v. City of

White House, 634 F.3d 865, 869 (6th Cir. 2011), summary judgment is inappropriate.

                                                III.

       For the foregoing reasons, we REVERSE the district court’s judgment and remand for further

proceedings.




                                               -10-